Title: To James Madison from Samuel M. Fitch, 14 July 1815
From: Fitch, Samuel M.
To: Madison, James


                    
                        
                            private
                        
                        
                            Respected Sir
                        
                        New York City July 14th. 1815
                    
                    I hope that the Sacred cause of Democracy will plead my excuse with You for this Liberty.
                    The writer & Editor of the Enclosed Extract is continued as Judge Advocate on the peace establishment.
                    
                    This paper must have escaped the notice of those men or that man whose duty it was to recommend the officers to be continued or “there is something rotten in Denmark.”
                    But for my duty I should consider it impertinent to remark to You how watchful the Democrats of the U. States should be of a Deep Game that is playing in this State And is extending itself with all its energies & chicanery into other States. Ambrose Spencer was not appointed to the office of Secretary of State of U. States according to the wishes of Mr. Editor & Judge Advoctate Because I presume that you knew him. The Secretary ought to have known his tool: But I presume that this Extract escaped the notice of the Secretary. We hope to establish a paper in this City that will support principle having no Democratic papers in this State: We should be delighted to have the Editor of the Richmond Enquirer take up his residence with us. His independence Talents and indegrity in a few months would dissipate the deceptions practiced on the honest but deluded yeomanry of our State. We know of no man so capable. With the greatest respect I am your very humble Servant
                    
                        Samuel M Fitch41 Chatham StreetNew York
                    
                